IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 225A14

                              FILED 10 April 2015

WALLACE SCOTT KIKER

            v.
CEDRIC JELANI WINFIELD



     Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 759 S.E.2d 372 (2014), vacating and

remanding an order entered on 18 November 2013 by Judge James M. Webb in

Superior Court, Harnett County. Heard in the Supreme Court on 17 March 2015.


     Bain, Buzzard & McRae, LLP, by Robert A. Buzzard and Elisa B. Jernigan, for
     plaintiff-appellant.

     Law Offices of Robert E. Ruegger, by Robert E. Ruegger, for defendant-appellee.


     PER CURIAM.

     AFFIRMED.